                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
                                            :       No. 1:04-cr-0131
     v.                                     :
                                            :       (Judge Kane)
                                            :
PHILIP WALKER                               :
                                            :

                                        ORDER

     AND NOW, on this 22nd day of August 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1.    Petitioner Philip Walker’s motion to correct sentence pursuant to 28 U.S.C. §
           2255 (Doc. No. 255) is DENIED;

     2.    A certificate appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is directed to CLOSE civil case number 1:16-cv-00919.


                                                s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
